Citation Nr: 1715156	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, and to include as due to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, which includes service in the Republic of Vietnam from January to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The matter has since been transferred to the Chicago RO.  

In September 2010, the Veteran testified before a Veterans Law Judge (VLJ) at the Chicago, Illinois RO.  A transcript of the proceeding is associated with the claims file.  As noted in the Board's November 2015 remand, the Veteran was informed that the VLJ who conducted the September 2010 hearing was no longer employed by the Board, and he did not request a new hearing before a different VLJ.  Thus, a new hearing is not required prior to adjudicating the instant appeal.  

Notably, in an October 2014 decision, the Board denied entitlement to service connection for a skin disorder, bilateral hearing loss, and a neck disability, in addition to a compensable rating for removal of subconjunctival foreign bodies.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in an August 2015 Joint Motion for Partial Remand (JMPR), the parties moved for the Court to vacate the portion of the Board's decision denying entitlement to service connection for a skin disorder on the ground that the Board failed to address potentially relevant evidence of record suggesting in-service and post-service incurrences of skin conditions.  The Veteran explicitly abandoned the appeal with respect to the other denials of service connection and a compensable rating.  In September 2015, the Court granted the parties' JMPR and remanded the Veteran's skin disorder claim to the Board for actions consistent with the terms of the JMPR.  The Board subsequently remanded the claim for additional development in November 2015 and June 2016.  

The Board observes that VA treatment records from the Iron Mountain VA Medical Center (VAMC) were added to the claims file since the issuance of the October 2016 Supplemental Statement of the Case, which reflect various treatment for gastrointestinal, dental, and upper respiratory conditions in September 2016.  Although these files were added to the Veteran's claims file without a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ), the Board finds that it may proceed to adjudicate the instant claim with no prejudice to the Veteran, as this evidence is not relevant to the claim.  


FINDINGS OF FACT

1.  The Veteran had active duty service in Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicides during such service.  

2.  The preponderance of the evidence is against a finding that the Veteran had a diagnosis of chloracne or other acneform disease consistent with chloracne within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  

3.  The preponderance of the evidence is against a finding that the Veteran's skin disorder, diagnosed as actinic keratosis and seborrheic keratosis, initially manifested in service or is otherwise etiologically related to active military service, to include as due to in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's skin disorder, diagnosed as actinic keratosis and seborrheic keratosis, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in April 2011, November 2015, and June 2016.  In April 2011, the Board remanded the Veteran's claim for the AOJ to print, and associate with the claims file, documents that were stored on a disc that was submitted by the Veteran in December 2009.  The AOJ was also instructed to attempt to obtain any outstanding treatment records from the Hines and Chicago VAMCs, in addition to private treatment records from the Dyer Memorial Hospital dated in or around 1967 to 1968.  The contents on the disc, as well as VA treatment records from the Hines, Jesse Brown, and Iron Mountain VAMCs, were subsequently associated with the claims file.  The Board notes that while the AOJ did not specifically address the contents of the disc in its July 2012 SSOC, the Board observes that the contents, which include service- and post-service treatment records, service personnel records, correspondence to and from VA, and print-outs from a publication entitled "River Currents," are duplicative of evidence that had previously been associated with the claims file and considered by the AOJ, or, not relevant to the Veteran's claim.  In an April 2011 letter, the AOJ requested that the Veteran send any outstanding treatment records, including those from the Dyer Memorial Hospital.  The Veteran did not respond to the April 2011 letter.  

In November 2015, the Board remanded the instant claim to afford the Veteran a VA examination to address the nature and etiology of his claimed skin disorder and to attempt to obtain any outstanding records pertaining to any claims for disability benefits from the Social Security Administration (SSA).  The Veteran was afforded a VA skin examination in December 2015, and the examiner wrote a clarifying email several days later.  The AOJ also requested records from SSA.  However, as reflected in SSA's December 2015 response, it was unable to send the requested records because they had been destroyed.  The Veteran was informed of VA's inability to obtain the records in a December 2015 letter.  

The Board remanded the Veteran's claim in June 2016 to obtain a supplemental medical opinion, as the December 2015 examiner failed to offer an opinion as to whether any current skin disorder was incurred in, or caused by, active service.  In rendering an opinion, the examiner was asked to discuss a service treatment record noting a tinea infection, in addition to the Veteran's reported in-service breakouts that resembled reactions to poison ivy.  A supplemental medical opinion was obtained in August 2016, in which the examiner offered an opinion regarding the etiology of the Veteran's claimed skin disorder.  In this regard, the Board recognizes that, in rendering her opinion, the examiner did not specifically address the Veteran's reported in-service breakouts that resembled reactions to poison ivy.  However, as will be discussed further below, when considered together, the December 2015 examination report and clarifying email, and the August 2016 opinion, are adequate for the purpose of determining whether the Veteran is entitled to service connection.  Thus, in light of the history detailed above, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in February 2006.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Available service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  

Concerning VA treatment records, the claims file includes available records from various facilities, including the Hines, Indianapolis, Iron Mountain/ Rhinelander, Tomah, Chicago/Westside/Jesse Brown, Madison, San Diego, and Milwaukee VAMCs.  To the extent that identified VA treatment records were not found or otherwise unavailable, the Veteran was informed of such in the May 2007 rating decision, the November 2008 statement of the case, and/or a January 2009 letter from the AOJ.  Following this notification, he did not provide more specific date ranges for the AOJ to perform additional searches for any outstanding records, and as such, the Board concludes that VA has no further duty to attempt to obtain additional VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (providing that a claimant must provide enough information to identify and locate existing federal records); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with the VA in developing evidence to support a claim).  

As for private medical records, at the September 2010 Travel Board hearing, the Veteran indicated that there might be outstanding relevant treatment records from the Dyer Memorial Hospital in Indiana dated in or around 1967 to 1968.  As detailed above, in April 2011, the AOJ sent the Veteran a letter in April 2011 requesting that he send any outstanding medical records, including those from the Dyer Memorial Hospital.  The letter included a release form for VA attempt to obtain identified private treatment records.  Following the April 2011 letter, the Veteran did not submit records from the Dyer Memorial Hospital, nor did he submit a VA Form 21-4142 authorizing VA to attempt to obtain the records on his behalf.  As such, the Board concludes that VA has no further duty to attempt to obtain private treatment records that might be pertinent to the instant claim.  See 38 C.F.R. § 3.159(c)(1) (providing that a claimant must cooperate fully with VA's reasonable efforts to obtain private treatment records); see also Hayes, 5 Vet. App. at 68.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA skin examination in December 2015.  The examiner also wrote a clarifying email in December 2015, and she prepared a supplemental medical opinion in August 2016.  A review of the examination report and the medical opinions indicates that the examiner reviewed the Veteran's service and post-service medical records, conducted an examination of the Veteran, and offered medical opinions based on examination of the Veteran, his medical history, and relevant medical literature.  The examination report and medical opinions of record are therefore thorough and adequate, and an additional medical examination or opinion is not necessary to decide the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

The Board acknowledges that in a February 2017 brief, the Veteran's representative asserted that the August 2016 medical opinion was inadequate.  Specifically, the Veteran's representative maintained that because the examiner was a nurse practitioner rather than a medical doctor who specialized in dermatology, she was not shown to have any particular expertise, experience, training, or competence in commenting on dermatologic disorders.  The Veteran's representative also claimed that the examiner's rationale for opining that the Veteran's skin disorder was not likely due to herbicide exposure was insufficient, as she only wrote that medical literature did not support a relationship between the Veteran's skin disorder and herbicide exposure during active service, but she did not offer any supporting data.  The Veteran's representative suggested that the examiner should have provided an analysis on the toxic chemical composition of Agent Orange and other herbicides and their impact on the manifestation of skin disorders.  

The Board has considered the Veteran's representative's arguments, but it nevertheless finds that the examination report and medical opinions of record are adequate, particularly when considered in their totality.  With respect to medical examinations and opinions obtained by VA, it is presumed that a VA examiner who is selected to provide a medical opinion in a particular case is competent to provide the requested opinion, absent clear evidence to the contrary.  See, e.g., Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (detailing that one aspect of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field).  In challenging an examiner's competence, a claimant must set forth specific reasons as to why he or she believes that the expert is not qualified to give a competent opinion.  See id. at 132.  

The Veteran's representative's assertion that a nurse practitioner is not competent to provide medical opinions on dermatologic disorders is not supported by VA regulations or applicable case law.  Pursuant to 38 C.F.R. § 3.159(a), "competent medical evidence" means "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  By definition, a registered nurse practitioner, such as the one who conducted the Veteran's VA examination and offered medical opinions, is one who has an "advanced education and clinical training in a specialized area of health care" and "can diagnose, prescribe, and perform procedures[.]"  Nurse Practitioner, Dorland's Illustrated Medical Dictionary 1306 (32d ed. 2012) [hereinafter Dorland's].  Therefore, in general, a nurse practitioner satisfies the requirements of 38 C.F.R. § 3.159(a) as someone who is competent to provide diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Thus, reliance on the examiner being a nurse practitioner is not sufficient to establish that she does not have the expertise, experience, training, or competence to comment on dermatologic disorders.  Moreover, VA's duty to assist does not require that medical examinations be conducted only by physicians.  See, e.g., id.  

Additionally, contrary to the Veteran's representative's position, the examiner's medical opinion is supported by sufficient rationale for the Board's evaluation of the claimed disability to be a fully informed one.  In addition to highlighting that medical literature does not support a relationship between the Veteran's diagnosed seborrheic and actinic keratoses and herbicide exposure, the examiner discussed the prevalence of seborrheic keratosis among individuals over 50 years of age and common risk factors associated with both seborrheic and actinic keratoses based on a review of pertinent medical literature.  While she did not provide specific analysis on the composition of Agent Orange and other herbicides and their impact on the manifestation of skin disorders, the question before the Board is not whether, or how, herbicides might generally impact the skin.  Instead, the question is whether the Veteran's diagnosed skin disorder, namely, actinic keratosis and seborrheic keratosis, is etiologically related to in-service herbicide exposure.  In light of the examiner's statement that medical literature does not support a relationship between the Veteran's diagnosed conditions and herbicide exposure, the fact that there is no evidence of record suggesting a relationship between the specific conditions and herbicide exposure, and the examiner's discussion regarding the nature of the conditions, the Board concludes that the presumption of regularity has not been rebutted.  Moreover, the examiner's medical opinion is thorough and adequate, and an additional examination or opinion is not necessary to decide the instant claim.  

As the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including chloracne or other acneform disease consistent with chloracne, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  With respect to chloracne or other acneform disease consistent with chloracne, the disease must have manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service for presumptive service connection based on exposure to herbicide agents to apply.  38 C.F.R. § 3.307(a)(6)(ii).  

For the purposes of 38 C.F.R. § 3.307, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  The Board notes that Agent Orange is generally considered an herbicide agent and will be considered as such in this decision.  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a skin disorder, to include chloracne, due to in-service exposure to herbicide agents while serving in Vietnam.  As reflected in the May 2007 rating decision, herbicide exposure is conceded given that the Veteran is a combat veteran who served in Vietnam.  

A review of the Veteran's service treatment records reflects that he received treatment for a rash under both thighs in October 1966 and was diagnosed with a tinea infection affecting his bilateral thighs.  According to the Veteran's March 1968 separation report of medical history, he denied a history of skin diseases.  In a corresponding report of medical examination, the Veteran's skin and lymphatic system were clinically evaluated as normal.  

Following service, a July 1968 VA neurological and orthopedic examination report reflects that the Veteran reported impaired vision, that his right leg gave out on him on occasion, and that he had pain in his right calf.  He reported no other complaints, and the examiner noted that there were no significant abnormalities associated with his skin.  The diagnoses included scars of shell fragment wounds and debridement of the right forearm, thigh, and leg, all of which were healed and asymptomatic.  

The Veteran was afforded an Agent Orange evaluation in August 1984.  His skin and scalp were clinically evaluated as normal, and there were no comments noted regarding his skin or scalp.  The Veteran's adult illnesses were listed as hearing and visual impairment, and the nature of his complaints were visual impairment, hearing impairment, and shell fragment wounds of the eyes and upper and lower extremities.  These injuries were noted as having occurred in Vietnam.  The examiner's findings were shell fragment wounds of the eyes, face, and upper and lower extremities; history of hearing impairment; and history of visual impairment.  

A March 1991 VA medical certificate provides that the Veteran reported itching "all over" that had been chronic for twenty years.  There was no rash present.  His past history included explosion to the face and eyes during service.  The Veteran was not taking any medication.  The diagnosis was listed as "pruritus - cause?"

A January 1994 VA medical certificate reflects that the Veteran sought a dermatology consult for papular lesions on his scalp and neck.  On physical examination, there were several small papular lesions along the Veteran's hairline behind his right ear and on his neck, in addition to a rash on his left upper arm.  The impressions were papular lesions on the scalp and tinea on the left upper arm.  The treating provider prescribed a cream for the Veteran's rash.  

In June 2002, the Veteran complained of a rash in his groin area that had persisted for one-and-a-half years and that worsened with sexual intercourse.  The Veteran attributed the rash to Agent Orange exposure, and he was using a cream from a homeopathic provider to treat it.  The assessments included Agent Orange, penile rash, and test for sexual transmitted diseases.  A September 2002 VA urology note concerning the Veteran's penile rash stated that it caused some itching.  The treating provider noted that the Veteran did not have a documented history of psoriasis.  On physical examination, there were somewhat scaly lesions that were not erythematous and that appeared non-specific.  There were no areas of psoriasis.  The assessment was penile rash, and the Veteran was referred to dermatology.  

A November 2002 VA dermatology note provides that in addition to his penile rash, the Veteran complained of thick, flaky spots on his scalp.  He indicated that he had been using something from an herbalist to treat his symptoms.  It was noted that the Veteran's family history included psoriasis, "really bad."  On physical examination, the Veteran's penis exhibited some erythema/dermatitis but no scaling.  The Veteran's scalp had two sites of erythema and mild scaling.  The assessments were possible scalp psoriasis, possible genital psoriasis, and family history of psoriasis.  

A March 2006 VA treatment record indicates that the Veteran complained of a skin eruption over his back, abdomen, and groin area.  The eruption on the Veteran's back had been noticed eight days prior, and he reported a fever one week prior.  Itchiness was noted around the area of the penile lesion.  On examination, there were three pimple-like lesions on the Veteran's back.  There was a blanching erythematous area noted in the abdominal region that was flaky and non-tender.  A similar area was noted in the pubis region.  The differential diagnosis pertaining to the Veteran's back region was folliculitis (resolving) vs. shingles vs. eruptions of previously-noted shell fragment wounds.  The condition appeared to be improving, and he was treated with antibiotics in case it was folliculitis or a resolving bacterial infection.  The abdominal lesions appeared somewhat psoriatic in nature.  The treatment physician noted that the Veteran had been seen by dermatology before, and the possibility of psoriasis had been considered.  

The Veteran was referred to dermatology later the same month.  The March 2006 VA dermatology treatment record provides that the Veteran had a small erythematous scaly patch on his back with three erythematous papules.  His abdomen and legs were clear.  The assessments were probable herpes zoster, resolved, and possible psoriasis, left arm, history of psoriasis, scalp.  The Board notes that herpes zoster is an acute infectious disease that is also referred to as "shingles."  Herpes Zoster, Dorland's at 852.  

The Veteran presented for an Agent Orange registry examination in November 2006.  The Veteran reported lumps on his skin that began approximately twenty years prior, and that he claimed were due to Agent Orange exposure.  He stated that the lumps occurred yearly and that he applied a "tribal" herbal cream to the lesions, which made them fall off.  The Veteran was noted to be a difficult historian.  His past medical history included possible psoriasis.  On examination, no lumps were identified on his skin.  Assessments included possible psoriasis.  The physician made no notations attributing possible psoriasis to Agent Orange exposure.  The treatment plan included following up with the general medical clinic.  

The Veteran presented for another Agent Orange registry examination in February 2010 and reported that the lumps that grew on his skin were due to Agent Orange exposure.  On physical examination, the Veteran had no rashes, but there was a slightly-raised brown macular lesion to the dorsum of the right hand that was less than .5 centimeters.  The assessments included psoriasis per VA dermatology note dated in March 2006.  The attending physician made no notations attributing the Veteran's skin condition to Agent Orange exposure.  

A May 2010 VA dermatology treatment record indicates that the Veteran had a few scaling spots on his right hand and four similar spots on his forehead.  He reported treating his condition with an "herbal salve" for psoriasis in the past.  There were no other cutaneous complaints.  The assessment was actinic keratosis of the forehead and right hand.  

A Travel Board hearing was held in September 2010.  The Veteran testified that during his service in Vietnam, the skin around his waist and the tops of his boots would break out with what appeared to be a poison ivy reaction.  The Veteran stated that he later discovered that he is not allergic to poison ivy.  He reported that his skin heals very well and that he did not experience any scarring after these incidents.  The Veteran testified that he later started growing lumps in his arm pit region and on his arms.  When asked whether the lumps were ever diagnosed by a physician, he replied that approximately fifteen years prior, a private physician told him that the lumps were probably cancerous and that they should be removed and biopsied.  Upon the recommendation of an unidentified individual, he treated the lumps with a "black salve," which made them fall off.  The Veteran maintained that the maker of the salve told him that it only affected cancer and nothing else.  According to the Veteran, the lumps were never biopsied by a VA facility.  He also testified that he began to see the lumps in 1967 or 1968 and that he was first given medication for his skin in or around 1969.  

The Veteran maintained that he was diagnosed with chloracne by an herbalist approximately fifteen years prior, who "mixed up a cream that made it go away."  According to the Veteran, the rash around his waist cleared after applying the herbal cream.  He stated that the condition recurs each spring, and occasionally in the fall, and that he uses the herbal cream when he starts to break out.  The Veteran also testified that a private physician diagnosed him with chloracne approximately fifteen years prior, but he could not recall the physician's name, and he had been unable to obtain the records because the physician was no longer at the clinic.  

An October 2010 VA dermatology note indicates that the Veteran continued to be assessed with actinic keratosis of the forehead and right hand.  Additionally, a shave biopsy was performed on a papule located at the left nasal dorsum, which showed no evidence of basal cell carcinoma.  No further treatment was needed.  

At a May 2011 follow-up for his actinic keratosis, the Veteran reported that he was concerned about some bumps on his skin that he thought might be due to Agent Orange exposure, and which a civilian physician told him were suspicious for cancer.  The Veteran stated that he occasionally used an "Indian cream for cancer" on some of the spots with resolution.  He was assessed with mild actinic keratosis of the forehead, and a few scattered keratoses.  Although the treating physician did not see any lesions suspicious for cancer, the Veteran requested that biopsies be performed.  According to a June 2011 dermatology note, biopsies showed seborrheic keratosis on the right forearm and right anterior thigh, and a skin tag at the medial thigh.  A December 2011 VA dermatology note indicates that the Veteran complained of a growth on his upper back that was frequently irritated.  The Veteran was assessed with seborrheic keratosis of the left upper back, and he was noted to have no personal history of skin cancer.  

In an August 2012 statement, the Veteran wrote that he had suffered "numerous bouts of chloracne over the years," in addition to skin cancers.  He also stated that he resorted to "American Indian treatments" for his skin cancers, as VA would not give him examinations for his claimed skin cancer during the 1970s and 1980s.  The Veteran also stressed that he served in Vietnam where Agent Orange was used.  

The Veteran was afforded a VA examination in December 2015.  The examiner gave diagnoses of actinic keratosis and seborrheic keratosis.  The Board notes that although the report reflects a diagnosis of seborrheic dermatitis, this appears to be a typographical error, as the examiner noted that the Veteran's medical records indicated diagnoses of actinic keratosis and seborrheic dermatitis.  However, as reflected above, the Veteran's medical records include diagnoses of seborrheic keratosis as opposed to dermatitis.  Additionally, in her September 2016 addendum opinion, the examiner wrote that the Veteran had lesions consistent with seborrheic keratosis and actinic keratosis at his December 2015 VA examination.  

The Veteran reported that he felt his skin issues were related to herbicide exposure.  He presented with isolated lesions on his back, arms, and chest that were visually consistent with actinic keratosis.  The Veteran also reported that he gets an itchy rash (similar to poison ivy) that seems to occur during the warmer months and after exposure to chlorinated water.  He stated that washing with coal tar shampoo helped with his rash.  He also reported using a black salve on his lesions that caused them to fall off and that is only used to "kill" cancer.  The Veteran exhibited no benign or malignant skin neoplasms or metastases, and there were no systemic manifestations due to any skin diseases.  He was using coal tar shampoo for his scalp, but no other oral or topical medications.  There were no other pertinent physical findings, complications, signs, or symptoms related to his claimed condition.  The examiner indicated that no evidence of chloracne was observed.  In a December 2015 clarifying email, the examiner noted that the Veteran had no current diagnosis of tinea infection and that his 1966 tinea infection was not related to chloracne.  

In September 2016, the same examiner provided a supplemental medical opinion that addressed the etiology of the Veteran's claimed disability.  According to the examiner, it was less likely than not that the Veteran's current skin disorder manifested in, or was otherwise related to, his active service.  The examiner acknowledged the Veteran's likely herbicide exposure in Vietnam and reiterated that there was not clinical evidence of chloracne at the December 2015 examination.  Instead, the Veteran had lesions that were consistent with seborrheic keratosis and actinic keratosis.  The examiner wrote that according to Epocrates and peer-reviewed medical literature, seborrheic keratosis is among the most common type of skin lesions, affecting 80 percent or more of individuals over the age of 50.  The examiner noted that while little is known about the etiology of seborrheic keratosis, heredity and UV damage are possible risk factors.  With respect to actinic keratosis, the examiner provided that a key etiologic factor related to the condition is UV exposure and that according to the American Osteopathic College of Dermatology, sun damage accumulates over time, and up to 80 percent of sun damage is thought to occur before the age of eighteen.  According to the examiner, medical literature does not support a relationship between herbicide exposure and seborrheic or actinic keratosis.  As such, it was less likely than not that the Veteran's current condition was related to herbicide exposure.  The examiner also noted that although the he was treated for a tinea infection under both of his thighs in 1966, there was no clinical evidence of a rash under his thighs at the December 2015 examination.  

	Analysis

As noted above, service connection may be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents during the Vietnam era, including chloracne or other acneform disease consistent with chloracne, if such diseases are shown to be manifest to a degree of 10 percent within the period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  See 38 C.F.R. §§ 3.307(a), 3.309(e).  Where, as here, the record does not contain any competent evidence of chloracne or other acneform disease within one year after the last date on which the veteran was exposed to an herbicide agent during active service, service connection for chloracne on a presumptive basis is not warranted.  

Based on the VA examiner's December 2015 clarifying email, the in-service tinea infection was not reflective of chloracne.  Though the examiner did not offer any specific rationale to support this conclusion, the Board has no reason to doubt the examiner's conclusion and finds it probative given that chloracne and tinea are two distinct diseases with different characteristics.  Compare Chloracne, Dorland's at 344 (defining "chloracne" as a type of acne caused by exposure to chlorine compounds), with Tinea, id. at 1929 (defining "tinea" as a type of fungal infection and providing that it is popularly known as "ringworm").  

To the extent that the Veteran has suggested that lumps and/or break-outs that resembled poison ivy reactions that appeared on his skin in 1967 or 1968 were chloracne, as a lay witness, the Veteran is competent to report on the presence of observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70.  However, he is not competent to diagnose chloracne, a specific and complicated skin disease with features, such as acne, that are similar to other skin disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, establishing a diagnosis of chloracne requires specialized training, and the Veteran's lay statements do not constitute competent evidence of a diagnosis of chloracne at any time since service.  See 38 C.F.R. § 3.159(a)(1).  Additionally, although the Veteran has maintained that a private physician and an herbalist diagnosed him with chloracne, there is no objective medical evidence of record indicating that he had chloracne at any time since active service, and his bare assertions are insufficient to establish that such a diagnosis was rendered.  Accordingly, the Veteran is not entitled to service connection for chloracne or other acneform disease on a presumptive basis.  As no other presumptive provisions appear to be applicable to his claim, the issue of presumptive service connection will not be further addressed.  

To establish service connection on a direct basis, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  For the reasons set forth above, there is no competent evidence establishing a diagnosis of chloracne at any time during the pendency of the appeal.  

Although the Veteran has not specifically contended that he has a current diagnosis of tinea, the Board notes that there is no competent evidence of record indicating a diagnosis of tinea during appeal period.  As the examiner indicated in her December 2015 email, the Veteran did not have a current diagnosis of tinea infection at the time of his examination.  Further, the Veteran's treatment records do not suggest that he has received treatment for tinea at any time during the appeal.  

Additionally, there is also no competent evidence of record suggesting that the Veteran has had a diagnosis of skin cancer at any time during the course of the appeal.  As a lay witness, diagnosing skin cancer is beyond the Veteran's purview.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  Although the Veteran has reported that a physician told him that lumps on his skin were probably cancer and that the lumps fall off upon use of a "black salve" that only affects cancer, there is no objective evidence of record that tends to support the Veteran's contention.  On the contrary, evidence such as the May 2011 dermatology note indicates that upon consideration of the Veteran's concern that his bumps and/or lesions were cancerous, and his reported use of an "Indian cream for cancer" on some spots with resolution, no lesions were suspicious for cancer.  

The Board observes that the Veteran's VA treatment records reflect that he was treated for possible psoriasis during the course of the appeal.  However, particularly when considering the fact that his condition was characterized as "possible psoriasis" in his VA treatment records before he was assessed with actinic keratosis in May 2010, and the diagnoses of actinic and seborrheic keratoses in the December 2015 VA examination report and August 2016 VA medical opinion, the weight of the evidence is against a finding that the Veteran has had a diagnosis of psoriasis during the appeal period.  Specifically, the psoriasis assessment was speculative in nature, and his symptomatology appears to be reflected in his current diagnoses of actinic keratosis and seborrheic keratosis.  As such, no further clarification regarding relevant diagnoses during the course of the appeal is necessary, and the issue of possible psoriasis will not be further addressed.  

Nevertheless, given the Veteran's diagnoses of actinic keratosis and seborrheic keratosis, the Shedden element of a current disability is satisfied.  However, in general, a veteran seeking disability benefits must also establish an etiological connection between a disease or injury incurred in service and his current disability.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's current skin disorder, as the weight of the evidence is against a finding that his disability is etiologically related to his active service.  Although the Veteran contends that it manifested during, or is otherwise due to, active service, this assertion is inconsistent with other, more probative evidence of record, such as the VA examination report and medical opinions, and the Veteran's medical treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In opining that it was less likely than not that the Veteran's skin disorder had its onset during, or was otherwise etiologically related to, his active military service, the VA examiner stressed that although the Veteran was treated for a tinea infection under both of his thighs in 1966, there was no indication of a rash under his thighs at the December 2015 VA examination.  Consistent with the examiner's opinion, a review of the Veteran's treatment records does not indicate that the Veteran has received treatment for tinea at any time during the pendency of the appeal.  Additionally, based on the examiner's review of medical literature, there is no medical basis to support a connection between the Veteran's skin disorder and herbicide exposure.  While the examiner acknowledged that little is known about the etiology of seborrheic keratosis, she stressed that Epocrates and peer-reviewed medical literature provide that the condition affects 80 or more percent of individuals over the age of 50 and that possible risk factors include heredity and UV damage.  As for actinic keratosis, she explained that a key etiologic factor is UV exposure, and that in addition to sun damage accumulating over time, up to 80 percent of sun damage is thought to occur before the age of eighteen.  Given that the examiner relied on physical examination of the Veteran, the Veteran's reported history, peer-reviewed medical literature, and her medical knowledge and skill, the Board finds the examiner's opinion to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Board also affords great weight to the examiner's opinion in light of the fact that there is no competent evidence suggesting an etiological relationship between the Veteran's current condition and his active service, to include herbicide exposure.  

In addition to the examiner's opinion, the Board finds compelling that at the November 2006 and February 2010 Agent Orange registry examinations, despite the Veteran's contention that his skin symptoms were related to Agent Orange exposure, the attending physicians made no notations suggesting that his symptoms might be related to such exposure.  

The Board also finds significant that the Veteran denied a history of skin disorders in his separation report of medical history.  Additionally, in the corresponding report of medical examination, his skin and lymphatic systems were clinically evaluated as normal.  Moreover, the passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  Here, there is no medical evidence documenting treatment for skin-related issues until 1991.  While the Board acknowledges that the March 1991 VA treatment record notes that the Veteran reported chronic itching "all over" for approximately twenty years, objective medical evidence of record indicates otherwise.  See Curry v. Brown, 7 Vet. App. 59, 67-68 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Specifically, the Veteran's skin exhibited no significant abnormalities at the July 1968 VA examination.  Further, the August 1984 Agent Orange evaluation report reflects that his skin and scalp were clinically evaluated as normal.  There is also no indication that the Veteran reported any skin-related symptoms or concerns at either the July 1968 VA examination or the August 1984 Agent Orange evaluation.  Thus, the 1991 and 1994 VA treatment records documenting treatment for skin-related issues, at most, support the onset of skin-related symptoms over twenty years after the Veteran's separation from service and weigh against the Veteran's claim.  

In reaching these conclusions, the Board has considered the Veteran's contentions.  However, as noted above, the Veteran is only competent to report on factors such as his medical history and observable symptomatology.  E.g., Layno, 6 Vet. App. at 469-70.  While the Board does not doubt that the Veteran has a history of skin lesions and rashes, determining the potential causes of actinic and seborrheic keratoses and the possible relationship between particular skin disorders and herbicide exposure is beyond the scope of lay observation.  Thus, a determination as to the etiology of the Veteran's skin disorder requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his current skin disorder.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, there is no competent evidence of record indicating that the Veteran's skin disorder is etiologically related to his active military service, to include herbicide exposure.  

While the Board also acknowledges the Veteran's reports that he has experienced skin-related symptoms since his service in Vietnam, these reports are outweighed by other evidence of record, including the Veteran's own denial of a history of skin issues in his separation report of medical history, and the fact that his skin was clinically evaluated as normal in his separation report of medical examination, the July 1968 VA examination report, and the August 1984 Agent Orange evaluation report.  There is also no indication that the Veteran reported any skin-related complaints or symptoms at the July 1968 VA examination or the August 1984 Agent Orange evaluation, even though he reported other issues that he attributed to his service in Vietnam, including visual and hearing impairments, and residuals of shell fragment wounds.  Thus, despite the Veteran's reports, the evidence weighs against a finding of continuity of symptomatology since service sufficient to establish entitlement to service connection.  See Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 67-68.  Finally, for the reasons set forth above, even though the examiner did not explicitly address the reported in-service skin break-outs or asserted continuity of symptomatology since service, the Veteran's reports do not call into question or otherwise raise doubt concerning the examiner's opinion, and therefore, an additional medical examination or opinion is not warranted.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's active military service and his current skin disorder.  Additionally, presumptive service connection for chloracne is not warranted, as there is no evidence of chloracne at any time since the Veteran's service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the Veteran's skin disorder, diagnosed as actinic keratosis and seborrheic keratosis, is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


